Citation Nr: 0404764	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
apportioned compensation benefits in the calculated amount of 
$625, to include whether the overpayment was properly 
created.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1972 to November 
1976, and from June 1977 to July 1981.  The appellant in the 
instant case is the custodian of children of the veteran, and 
she has been charged with a $625 overpayment of apportioned 
compensation benefits which had been paid to her on behalf of 
one of the children.  She appeals to the Board of Veterans' 
Appeals (Board) from an August 1997 decision of the RO's 
Committee on Waivers and Compromises which denied her request 
for waiver of recovery of the overpayment.


FINDINGS OF FACT

An apportionment of compensation benefits to the appellant on 
behalf of the veteran's son was improperly terminated, since 
it is not shown that the veteran's son was incarcerated for a 
felony during the period of the purported overpayment.  Thus 
the appellant does not owe the related assessed overpayment 
debt of $625.


CONCLUSION OF LAW

The assessed $625 overpayment of apportioned compensation was 
not properly created.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. §§ 3.450, 3.452, 3.665 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service from November 1972 to November 
1976, and from June 1977 to July 1981.  

In April 1988, the appellant filed a claim for an 
apportionment of the veteran's compensation benefits, on 
behalf of the veteran's two minor children, of whom she was 
custodian (and grandmother).  Documentation filed in 
connection with the claim included her receipt of public 
assistance and subsidized housing.  Her household consisted 
of herself, her own child, the veteran's two children (her 
grandchildren), and another grandchild.  In October 1988, the 
RO granted her claim for apportionment, and she was informed 
that she was awarded an apportionment on behalf of the two 
children (the son and daughter of the veteran) in the monthly 
amount of $50, effective in May 1988, and $25, effective in 
May 1996 (when the daughter reached the age of 18).  

In September 1996, the appellant requested an increase in the 
amount of apportionment for the two children.  In September 
1996, the veteran was informed of this request, and asked to 
submit evidence of his income and expenses and to explain any 
hardship that would result from an increase in the 
apportionment.  

In October 1996, the veteran, who was incarcerated at the 
time, responded that his son did not live with the appellant, 
had not for years, and that neither the appellant or the 
boy's mother (his estranged wife) had ever really taken care 
of him.  He stated that the boy had lived with his uncle for 
years, and was now incarcerated in jail, had been for a 
while, and was now on his way to prison.  He said he had been 
given this information in a letter from the boy's sister.  
The veteran made many other allegations of wrongdoing on the 
part of the appellant.  

In November 1996, the appellant was informed that VA had 
received information from the veteran showing that the 
veteran's son was not in the appellant's custody, was 
currently imprisoned, and had been for awhile.  She was 
informed that the law provided that compensation benefits 
could not be apportioned for a dependent after the 61st day 
of incarceration following a felony conviction.  Therefore, 
VA proposed to reduce monthly payments from $50 to $25, 
effective in December 1994, and to terminate benefits 
effective in May 1996.  She was requested to provide proof of 
the son's status, whether incarcerated or in school.  

No response was received from the appellant, and in January 
1997, she was informed that her benefits had been adjusted as 
proposed.  In February 1997, the appellant was notified that 
the award action had resulted in an overpayment of $625, 
which must be repaid.  

In February 1997, the appellant requested a waiver of 
recovery of the overpayment.  She said that that she had had 
both of the veteran's children in her custody since their 
births.  She said that the veteran's son was not the one who 
was incarcerated; rather, it was his father, the veteran, who 
was incarcerated.  She pointed out that the son would not 
turn 18 until June 1997, and that he needed the benefits.  

In correspondence dated in April 1997, in connection with a 
request for apportionment based on school attendance, the 
veteran's daughter stated that her father had never provided 
any support for her, and that her grandmother had done 
everything for her, but at this point, she could really no 
longer help her out.  

In July 1997, in a notice of disagreement with an overpayment 
charged to himself, the veteran said that when the 
apportionment of his benefits had been eliminated, his son 
had been incarcerated at that particular time, or that's what 
he had been told, and his daughter had turned 18.  He said 
that as explained to him by the adjudication officer, he 
would receive this money which had been withheld.  

In a decision dated in August 1997, the RO denied the 
appellant's waiver request. 

In her notice of disagreement received in October 1997, the 
appellant reiterated that it was the veteran that was in 
prison, and not his son.  She said the son was still here 
with her, and that he was never convicted of a felony.  In 
her substantive appeal she said she had proof of this fact 
from the son's case history.  

II.  Analysis

With regard to the appellant's claim for waiver of recovery 
of a $625 overpayment in apportioned compensation benefits, 
there has been VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
Barger v. Principi, 16 Vet.App. 132 (2002).  

Although not addressed by the RO, the issue of the validity 
of the debt is implicit in the issue of waiver.  See Schaper 
v. Derwinski, 1 Vet.App. 430 (1991).  Moreover, the appellant 
has argued from the beginning that the apportionment of 
compensation on behalf of the veteran's son was improperly 
terminated.  

The law provides that all or any part of a veteran's 
compensation may be apportioned if the veteran's children are 
not residing with him and the veteran is not reasonably 
discharging his responsibility for their support.  38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  

With regard to apportionment to incarcerated dependents, 
regulation provides that no apportionment may be made to or 
on behalf of any person who is incarcerated in a federal, 
state, or local penal institution for conviction of a felony.  
38 C.F.R. § 3.665(g).  

An apportionment in the monthly amount of $25 on behalf of 
the veteran's minor son was terminated effective in December 
1994 on the basis of correspondence from the veteran, in 
which he said that he had been told by his daughter that his 
son was incarcerated.  He did not allege, nor has it ever 
been shown, that his son was incarcerated for a felony 
conviction.  In statements in which he referred to his son's 
alleged incarceration, the veteran said that he had only 
heard of the incarceration from someone else.  No dates were 
provided by him or anyone else.  The appellant claims that 
she has documentation that the veteran's son was not, in 
fact, convicted of and incarcerated for a felony during the 
period in question, and the Board notes that during this time 
of alleged incarceration the son was a minor.  

Thus, the sole basis for termination of the apportionment was 
an unverified statement by the incarcerated veteran who had 
heard a second-hand report that his minor son was 
incarcerated for an unspecified period of time.  While the 
allegations of impropriety contained in the veteran's 
statement are indeed serious, no effort was made to verify 
any of them, including the alleged incarceration of the 
veteran's son.  Neither the veteran nor anyone else has 
claimed that the son was incarcerated specifically for a 
felony; there is no independent proof from official sources 
that the son was incarcerated for a felony during the period 
of the overpayment; and the appellant has denied that such 
was the case.  

As it is not established that the veteran's son was 
incarcerated for a felony during the period of the assessed 
$625 overpayment in apportioned compensation benefits, such 
overpayment was improperly created.  In short, the appellant 
(custodian of the child) does not owe the $625 assessed 
overpayment.  As there is no valid overpayment, the waiver 
issue is moot.  The RO will take necessary action to cancel 
the debt charged to the appellant.


ORDER

A $625 overpayment of apportioned compensation benefits was 
not properly created, and the appellant does not owe this 
money.  The benefit sought on appeal is granted.


	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



